J-A16043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CHASTITY V. NADAL                       :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                    Appellant            :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 SHAWN BUCKWALTER                        :    No. 1984 MDA 2019

           Appeal from the Judgment Entered November 25, 2019
             in the Court of Common Pleas of Lebanon County
                     Civil Division at No(s): 2016-00160

BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                      FILED OCTOBER 15, 2020

      Chastity V. Nadal (“Nadal”) appeals from the Judgment entered against

Shawn Buckwalter (“Buckwalter”) in the amount of $916.56 in this case

involving a motor vehicle accident. We affirm.

      The trial court summarized the facts underlying the instant appeal as

follows:

             A jury trial was conducted in the above-referenced case on
      July 16, 2019. Because the automobile accident in question was
      caused when [Buckwalter] drove his vehicle into the rear of the
      one operated by [Nadal], the defense admitted negligence prior
      to trial. The trial then took place on issues of causation and
      damages only.

             [Nadal] testified that she continued to her place of
      employment following the accident. Because she was feeling dizzy
      and ill, co-workers sent her to the Med-Express clinic. From there,
      [Nadal] was taken by ambulance to the Lebanon Good Samaritan
      Hospital. She was treated there and then released.

           [Nadal] continued to suffer neck and back pain for which she
      [was] treated [by] numerous medical providers. Ultimately, she
J-A16043-20


     received several trigger point injections in her neck and back. At
     trial, [Nadal] testified that she continues to experience discomfort
     in her neck and back.

           [Nadal] presented Dr. Fotis Mystakas [(“Dr. Mystakas”)] as
     her expert witness. Dr. Mystakas testified that he diagnosed
     [Nadal] with “chronic cervical strain.” While Dr. Mystakas declined
     to declare [Nadal] to be permanently disabled, he did state that
     her prognosis was only “fair” and that she could be expected to
     continue to experience discomfort as a result of the accident.

           [Buckwalter] pointed out to the jury that [Nadal] was
     operating a relatively large van, while [Buckwalter] drove a small
     Ford Focus. [Buckwalter] also presented photographs of his Ford
     Focus that depicted only minor damage. [Buckwalter] argued that
     [Nadal] could not have suffered extensive injuries as a result of
     such a minor accident.

            In addition, [Buckwalter] presented Dr. Devanand
     Dominique [(“Dr. Dominique”)] as an expert witness.                Dr.
     Dominique evaluated [Nadal] on one occasion and reviewed all of
     [Nadal’s] medical records. Dr. Dominique opined that [Nadal]
     suffered a “mild cervical strain, mild left shoulder strain and a soft
     tissue injury to the left forehead.” He defined cervical strain as “a
     soft tissue injury characterized by pain and soreness.” He also
     stated that, by definition, a cervical strain will cause symptoms
     for only six (6) weeks.

            Dr. Dominique testified that he palpated areas of [Nadal’s]
     back during his examination. He described her complaints of pain
     as “mild and inconsistent.” When asked to describe what he
     meant by “inconsistent,” Dr. Dominique testified that [Nadal]
     would “wince” when he touched an area of her back. If he would
     touch the same area several minutes later, she would display no
     reaction. Dr. Dominique also indicated that all of [Nadal’s] x-rays
     and MRIs were negative and that no evidence existed of any
     structural or nerve injury. Given everything, Dr. Dominique
     testified that [Nadal’s] complaints were “difficult to understand.”

          Even though Dr. Dominique concluded that [Nadal’s]
     complaints were difficult for him to understand, he stopped short
     of characterizing [Nadal] as a liar.      In addition, while Dr.
     Dominique stated that he certainly would have approached
     [Nadal’s] treatment in a manner different than her own doctors,

                                     -2-
J-A16043-20


       he would not characterize any of [Nadal’s] treatment as
       “inappropriate.”

            After listening to everything, the jury … awarded [Nadal] the
       sum of $916.5[6]. This was the amount sought for past medical
       expenses and for past lost earnings. However, the jury declined
       to award anything at all for pain and suffering.[FN]


          The award was broken down as follows: (1) $716.06 for past
       [FN]

       medical expenses; (2) $199.50 for past lost wages; (3) [$]0 for
       past, present and future pain and suffering.[1]


              [Nadal] filed Post-Trial Motions. A briefing schedule was
       established for the Post-Trial Motions. Both parties filed briefs.
       Unfortunately, for some reason not known to [the trial court], the
       briefs were never forwarded to the [c]hambers of [the assigned
       trial court judge]. Because of this, th[e] jurist did not [write] a
       timely [o]pinion regarding the Post-Trial Motions. Ultimately, the
       Post-Trial Motions were denied by operation of law. An [a]ppeal
       was then filed. When [the trial court judge] received the [a]ppeal
       paperwork, he solicited and received copies of the parties’ briefs.

Trial Court Opinion, 2/2/20, at 2-4 (citations to Notes of Testimony omitted;

one footnote added; one footnote in original). The trial court then issued an




____________________________________________


1 We note that the verdict, as set forth in the Notes of Testimony, states a
combined award of medical expenses and past lost earnings of $916.56. See
N.T., 7/16/19, at 78. However, the award of $716.06 for past medical
expenses, $199.50 for past lost wages, and zero for pain and suffering,
combined, totals $915.56. No objection was made as to the mathematical
error at that time.


                                           -3-
J-A16043-20


Opinion pursuant to Pa.R.A.P. 1925(a).2

       Nadal presents the following claims for our review:

       A. Whether a new trial on damages should have been granted
          when the jury’s award regarding past medical expenses,
          past/lost earnings, and general damages was against the
          weight of the evidence[?]

       B. Whether the trial court erred and/or abused its discretion by
          failing to grant [Nadal’s] Motion for post-trial relief[?]

Brief for Appellant at 4 (initial capitalization omitted).

       It is well-established that “[t]rial courts have broad discretion to grant

or deny a new trial ... [and] absent a clear abuse of discretion by the trial

court, appellate courts must not interfere with the trial court’s authority to

grant or deny a new trial.” Kindermann v. Cunningham, 110 A.3d 191,

193 (Pa. Super. 2015) (internal citations and quotation marks omitted).

       We will address Nadal’s claims together, as they are related. Nadal first

claims that the trial court improperly concluded that the jury’s damages award

was not against the weight of the evidence. Id. at 10. Nadal argues that the

jury’s award “bore no reasonable relation to the injuries [she] suffered[.]” Id.

at 14. Relying upon the Pennsylvania Supreme Court’s decision in Davis v.

Mullen, 773 A.2d 764 (Pa. 2001), and this Court’s decisions in Aweigler v.



____________________________________________


2  Nadal filed a Praecipe for judgment on November 25, 2019. Accordingly,
her appeal is now properly before us for review. See Pa.R.A.P. 905(a)(5)
(stating that “[a] notice of appeal filed after the announcement of a
determination but before the entry of an appealable order shall be treated as
filed after such entry and on the day thereof.”).

                                           -4-
J-A16043-20


Detweiler, 835      A.2d 764     (Pa. Super. 2003), and         Burnhauser v.

Bumberger, 745 A.2d 1246 (Pa. Super. 2000), Nadal asserts that the jury’s

award is contrary to the weight of the evidence. Brief for Appellant at 14.

According to Nadal, there is no dispute that she had

      sustained injuries because of the accident and would have
      experienced pain and suffering. At a minimum, medically, Dr.
      Dominique opined that [Nadal] suffered a mild cervical strain, mild
      left shoulder strain, soft [t]issue injury to her forehead, and a
      concussion because of the accident. Dr. Dominique opined that a
      cervical strain and a shoulder strain are soft tissue injuries
      characterized by pain and a soreness with movement. Dr.
      Dominique indicated that a cervical strain is an injury that lasts at
      least six (6) weeks before it would resolve. As such, based upon
      [Buckwalter’s] own doctor, [Nadal] would have had pain and
      soreness with movement for six (6) weeks. Thus, stronger than
      the plaintiff in Davis[,] and similar to the plaintiffs in Zeigler and
      Burnhauser, the jury’s verdict/decision not awarding [Nadal] any
      general damages was against the weight of the evidence.

Id. at 14-15.    Nadal, additionally, challenges the award of $199.50 for

past/lost earnings, and $716.06 in past medical expenses, on the same basis.

See id. at 15-16.

      In her second claim, Nadal argues that the trial court erred in not

granting her Motion for post-trial relief.   Id. at 16.    This claim is entirely

premised on Nadal’s first claim challenging the damages award as against the

weight of the evidence. See id.

      As this Court has explained,

      [a]ppellate review of a weight claim is a review of the trial court’s
      exercise of discretion, not of the underlying question of whether
      the verdict is against the weight of the evidence. Because the trial
      judge has had the opportunity to hear and see the evidence
      presented, an appellate court will give the gravest consideration

                                      -5-
J-A16043-20


       to the findings and reasons advanced by the trial judge when
       reviewing a trial court’s determination that the verdict is against
       the weight of the evidence. One of the least assailable reasons
       for granting or denying a new trial is the lower court’s conviction
       that the verdict was or was not against the weight of the evidence
       and that a new trial should be granted in the interest of justice.

Kindermann, 110 A.3d at 193 (emphasis omitted).3

       Further, we are cognizant that the jury, as fact finder,

       is free to believe all, part, or none of the evidence and to
       determine the credibility of the witnesses. The trial court may
       award a judgment notwithstanding the verdict or a new trial only
       when the jury’s verdict is so contrary to the evidence as to shock
       one’s sense of justice. In determining whether this standard has
       been met, appellate review is limited to whether the trial judge’s
       discretion was properly exercised, and relief will only be granted
       where the facts and inferences of record disclose a palpable abuse
       of discretion. When a fact finder’s verdict is so opposed to the
       demonstrative facts that looking at the verdict, the mind stands
       baffled, the intellect searches in vain for cause and effect, and
       reason rebels against the bizarre and erratic conclusion, it can be
       said that the verdict is shocking.

Haan v. Wells, 103 A.3d 60, 70 (Pa. Super. 2014) (some citations,

quotations, and quotation marks omitted).



____________________________________________


3 Buckwalter has filed an Application to Dismiss the appeal, based upon Nadal’s
failure to set forth in her Post-Trial Motion where, in the record, her claim was
preserved. See Application to Dismiss, 1/21/20, at ¶¶ 16-20. However,
because a weight claim, generally, may be raised for the first time in post-
trial motions, we decline to dismiss the appeal on this basis. See Criswell v.
King, 834 A.2d 505, 513 (Pa. 2003) (recognizing that a challenge to the
weight of the evidence, generally, may be made for the first time in a post-
trial motion). But see Stapas v. Giant Eagle, Inc., 197 a.3d 244, 252 (Pa.
2018) (wherein the Pennsylvania Supreme Court held that a weight challenge
“premised on trial errors, correctable before the jury is discharged,” must be
raised prior to the dismissal of the jury).


                                           -6-
J-A16043-20


     If there is any support in the record for the trial court’s decision
     to deny the appellant’s motion for a new trial based on weight of
     the evidence, then we must affirm. An appellant is not entitled to
     a new trial where the evidence presented was conflicting and the
     fact[ ]finder could have decided in favor of either party.

McFeeley v. Shah, 226 A.3d 582, 594 (Pa. Super. 2020) (citation omitted).

     In its Opinion, the trial court extensively reviewed the applicable law,

and concluded that Nadal’s challenge to the verdict as against the weight of

the evidence lacks merit.   See Trial Court Opinion, 2/2/20, at 5-21.       In

particular, we acknowledge the trial court’s conscientious analysis and

discussion of the competing interests involved:

     [T]he decision before this [c]ourt is by no means self-evident.
     There are legitimate factual arguments that can be made both for
     and against a new trial. Moreover, there is [a]ppellate precedent
     that could be cited in support of both possible outcomes. Stated
     simply, this is not an easy call.

           In the end, [the court will] err on the side of respecting the
     decision of twelve unbiased citizens[,] whose sole purpose was to
     effectuate justice[,] given the facts presented before them. As
     our Commonwealth’s highest Court proclaimed in Davis, it is not
     the job of this [c]ourt to usurp the function of a jury. Here, the
     jury obviously concluded that [Nadal] was exaggerating or
     fabricating her claim. While the jury wanted to ensure that the
     out[-]of[-]pocket expenses were compensated, the jury also
     wanted to send the message that it would not reward [Nadal’s]
     exaggerations and/or fabrications.

           From a very general perspective, the job of a judge is to
     respect and not second guess the decision of a jury. We will afford
     the jury’s decision with the respect it deserves.

Id. at 20-21.

     Although, as the trial court acknowledged, its decision was not an “easy

call,” we discern no abuse of discretion by the trial court in denying Nadal

                                    -7-
J-A16043-20


relief on this claim. See id. at 5-21. Consequently, we affirm on the basis of

the trial court’s Opinion with regard to this claim. See Trial Court Opinion,

2/20/20, at 5-21.

      Application to Dismiss denied. Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2020




                                    -8-
Circulated 09/30/2020 04:03 PM